Citation Nr: 0930990	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-36 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for shortening of the 
right lower extremity, to include as secondary to the 
Veteran's service-connected right femur fracture.  

2.  Entitlement to service connection for early degenerative 
arthritis of the left hip, to include as secondary to the 
Veteran's service-connected right femur fracture.  

3.  Entitlement to service connection for a bilateral knee 
disorder, claimed as joint pain, to include as secondary to 
the Veteran's service-connected right femur fracture.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1979 to February 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in Portland, Oregon 
in March 2009.  A written transcript of the hearing was 
prepared and it has been incorporated into the evidence of 
record.  

While the Veteran's claim was pending before the Board, 
additional evidence was received by VA that has not yet been 
considered by the RO.  However, VA received a letter from the 
Veteran in April 2009 waiving initial review of this evidence 
by the RO.  As such, a remand for consideration of this 
evidence by the RO is not necessary.  




FINDINGS OF FACT

1.  VA received notification from the Veteran in March 2009 
indicating that he wanted to withdraw his appeal seeking 
service connection for shortening of the right lower 
extremity.  The Board received such request prior to the 
promulgation of a decision.

2.  The Veteran's early degenerative arthritis of the left 
hip did not manifest during, or as a result of, his military 
service, and it is not secondary to a service-connected right 
femur fracture

3.  The Veteran does not have a currently diagnosed knee 
disability that manifested during, or as a result of, his 
military service, or that is secondary to a service-connected 
right femur fracture


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for shortening of the right lower 
extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for establishing service connection for 
early degenerative arthritis of the left hip, to include as 
secondary to a service-connected right femur fracture, have 
not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.102, 3.303, 
3.307, 3.309 (2008).  

3.  The criteria for establishing service connection for a 
bilateral knee disorder, claimed as joint pain, to include as 
secondary to a service-connected right femur fracture, have 
not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.102, 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in December 2004, May 2005, and October 2007 
that fully addressed all notice elements.  The December 2004 
and May 2005 letters were sent prior to the initial RO 
decision in this matter as well.  The letters informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of the claims in the October 2007 letter, the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for a knee 
disorder because there is no evidence to satisfy the first or 
second McLendon criteria discussed above.  Specifically, the 
evidence does not demonstrate that the Veteran has been 
diagnosed with a chronic disability of the knees.  
Additionally, the Veteran's service treatment records 
demonstrate that the Veteran did not suffer from a knee 
injury during his military service either.  Therefore, a 
medical examination would serve no useful purpose in this 
case, since the requirement of an in-service disease or 
injury to establish a service connection claim cannot be met 
upon additional examination.  The Veteran was not prejudiced 
by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in June 2005, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment 
with VA.  Copies of the Veteran's private medical records 
have also been incorporated into the claims file by VA.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained, and the Veteran informed VA in November 2007 that 
he had no additional information or evidence to provide VA in 
support of his claim.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Withdrawn Issue

The Veteran perfected an appeal from an August 2005 rating 
decision that, in pertinent part, denied service connection 
for shortening of the right lower extremity.  The Veteran 
filed a timely notice of disagreement regarding this 
decision.  However, in March 2009, VA received notification 
from the Veteran expressing a desire to withdraw this claim.  
The Veteran confirmed this intent during his hearing 
testimony of March 2009.  An appeal may be withdrawn at any 
time before a decision is rendered by the Board.  38 C.F.R. § 
20.204(b) (2008).  Once the Veteran withdrew this issue, 
there remained no allegations of error of fact or law for 
appellate consideration.  The Board no longer has 
jurisdiction to review this issue on appeal and it is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2009).

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  


Left Hip Disability

The Veteran contends that he is entitled to service 
connection for arthritis of the left hip.  Specifically, the 
Veteran contends that his left hip disorder is secondary to 
the service-connected residuals of a fracture of the right 
femur.  The Veteran was granted service connection for the 
residuals of a right femur fracture in a September 1984 
rating decision.  The Veteran's service treatment records 
establish that the Veteran was involved in a motor vehicle 
accident in September 1981, where he suffered a fracture of 
the right ulna, the right femur, and the left orbital.  
However, the preponderance of the evidence of record 
demonstrates that the Veteran's left hip disorder is not 
secondary to the Veteran's service-connected right femur, nor 
did it manifest during, or as a result of, the Veteran's 
military service.  As such, service connection is not 
warranted.  

The Veteran was afforded a VA examination of the left hip in 
June 2005.  The examiner noted that the Veteran had rather 
bothersome left hip pain at the time of examination.  It was 
noted that the Veteran's hip pain had mostly been in the past 
2 years.  The Veteran reported feelings of weakness and easy 
fatigue in both hips.  The examiner found range of motion of 
the left hip to be from 0 degrees to 130 degrees.  Normal 
ranges of motion of the hip are from 0 degrees to 125 
degrees.  38 C.F.R. § 4.71, Plate II.  The examiner diagnosed 
the Veteran with a muscular strain plus some referred pain 
from the Veteran's lower back condition.  The examiner 
further opined that the Veteran's left hip pain was probably 
totally separate from the right femur or right hip 
disabilities.  Rather, the examiner felt there was probably a 
relationship between the Veteran's left hip and his back 
problems.  The examiner indicated that the Veteran probably 
would have developed left hip pain even if he had not 
suffered a fracture of the right femur.  Finally, the 
examiner indicated that the left hip pain was not directly 
related to the Veteran's military service either.  

Based on the above evidence, the Board finds that the 
Veteran's left hip disorder is not secondary to his service-
connected right femur fracture.  The Board recognizes that 
the record contains 3 opinions from a Dr. W.W. relating the 
Veteran's left hip pain to his service-connected right femur 
disability.  In an April 2006 letter, Dr. W opined that the 
Veteran had traumatic changes of the left hip that were 
associated with the 1981 motor vehicle accident.  Dr. W 
reiterated this conclusion in an August 2007 letter, noting 
that all of the Veteran's records had been reviewed.  
Finally, in a letter dated March 2009, Dr. W indicated that 
the Veteran had walked on a shortened right leg for years, 
and the Veteran's left hip pain was caused by this abnormal 
stress.  

While the Board has considered the above opinions, it does 
not find them to be sufficiently credible to warrant a grant 
of service connection.  A bare conclusion, even one reached 
by a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  In the present case, Dr. W notes 
reviewing the Veteran's treatment records.  However, Dr. W 
has cited no specific record supporting her contentions that 
the Veteran has walked on a shortened leg for years, or that 
he has suffered abnormal stress on his left hip as a result 
of this.  Therefore, Dr. W has not provided any underlying 
medical evidence supporting her contentions.  

However, the VA examiner, in addition to noting that the 
Veteran's entire claims file had been reviewed, included a 
detailed discussion of the Veteran's medical history.  The VA 
examiner also discussed the Veteran's subjective complaints, 
including the fact that the Veteran reported an onset of hip 
pain mainly in the past two years.  Finally, the VA examiner 
performed numerous tests as part of this examination, 
including range of motion testing and X-ray examination, and 
discussed the outcome of these tests in extensive detail.  
Therefore, the Board must afford more probative weight to the 
extensive analysis performed by the VA examiner rather than 
the short and conclusory statements provided by Dr. W.  

The Board also notes that the Veteran has expressed a 
personal belief that his left hip disorder is secondary to 
his service-connected right femur fracture.  The Veteran 
testified during his March 2009 hearing that the shortening 
of his right leg, which he contended required a three inch 
lift for his right shoe, had caused his hip pain.  However, 
as a layperson, the Veteran is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Veteran's opinion 
regarding etiology is not probative in this matter.  
Furthermore, a May 2007 orthotic consult of record indicates 
that a 1/2 inch insert, rather than a 3 inch insert, was 
ordered for the Veteran's right shoe.  

While the Veteran has asserted that his left hip disorder is 
secondary to his service-connected right hip fracture, the 
Board has also considered whether service connection may be 
warranted on a direct basis to afford the Veteran all 
possible avenues of recovery.  In order for a claim to be 
granted on a direct basis, there must be competent evidence 
of a current disability (established by medical diagnosis); 
of incurrence or aggravation of a disease or injury in 
service (established by lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (established by medical evidence).  See 
generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The Veteran's service treatment records establish that he was 
involved in a motor vehicle accident in September 1981.  The 
Veteran suffered a fracture of the right ulna, the right 
femur , and the left orbital.  It was also noted that the 
Veteran suffered a cerebrospinal fluid leak that required a 
craniotomy.  However, none of these records suggest that the 
Veteran suffered an injury to his left hip as a result of 
this motor vehicle accident.  The remainder of the Veteran's 
service treatment records are also silent regarding an injury 
of the left hip.  Also, the Veteran's January 1983 separation 
examination made no mention of a left hip disorder.  As such, 
the Veteran's treatment records do not demonstrate that the 
Veteran suffered from a chronic left hip disorder during his 
military service.  

When there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not suggest 
that the Veteran has experienced chronic symptomatology 
related to his left hip since his separation from service.  
The June 2005 VA examiner opined that the Veteran's left hip 
pain was not related to the Veteran's military service.  The 
examiner noted that the symptoms of the Veteran's left lower 
extremity were at their worst at the time of his prior back 
surgery.  

The record does not contain medical treatment of the left hip 
prior to the VA examination of June 2005.  The first record 
of complaints of hip pain is the Veteran's claim of December 
2004.  There was no reference to hip pain during the July 
1984 VA examination of record.  During the Veteran's June 
2005 VA examination, the Veteran reported that most of his 
hip pain began about 2 years earlier.  When considering 
whether or not to grant a claim for service connection, the 
Board may take into consideration the passage of a lengthy 
period of time in which the Veteran did not complain of the 
disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  In this case, the absence of any medical evidence 
of hip pain for approximately 20 years after separation from 
service tends to establish that the Veteran's current hip 
pain has not been chronic since separation.  

Along these lines, left hip arthritis was not diagnosed until 
X-rays showed this disability in June 2005 (on X-rays taken 
in conjunction with the examination accomplished at that 
time).  See 38 C.F.R. §§ 3.307, 3.309.  

Based on the above evidence, the Board concludes that the 
Veteran's left hip pain did not manifest during, or as a 
result of, his military service.  The Veteran's service 
treatment records do not suggest that the Veteran injured his 
left hip during military service.  Furthermore, the first 
evidence of complaints of left hip pain of record is from 
approximately 20 years after separation from service.  
Considering this lack of evidence, along with the opinion of 
the June 2005 VA examiner, the Board concludes that the 
Veteran's left hip disorder did not manifest during, or as a 
result of, his  military service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a left hip disorder, to include as 
secondary to the residuals of a right femur fracture, must be 
denied.

Bilateral Knee Condition

The Veteran contends that he is entitled to service 
connection for a bilateral knee disorder.  Specifically, the 
Veteran contends that he suffers from joint pain in both 
knees secondary to the service-connected residuals of a 
fracture of the right femur.  However, the preponderance of 
the evidence of record demonstrates that the Veteran does not 
have a diagnosed knee disability, and that his complaints of 
bilateral knee pain are not secondary to his service-
connected right femur and are not related to his military 
service.  As such, service connection is not warranted.  

The Veteran's service treatment records are silent regarding 
complaints of, or treatment for, right or left knee pain.  
The records do establish that the Veteran was involved in a 
motor vehicle accident in September 1981.  However, there is 
no indication that the Veteran injured his knees during this 
accident.  No disorder of the knees was noted at the time of 
separation either, suggesting that the Veteran did not suffer 
from a chronic knee disability at the time of his separation 
from military service.  

The Veteran's post-service records do not demonstrate that 
the Veteran was diagnosed with a bilateral knee disorder 
after separation from service either.  The Veteran was 
afforded a VA examination in July 1984, but there was no 
indication that the Veteran was suffering from knee pain at 
this time.  In fact, the first reference of knee pain of 
record is the Veteran's claim of entitlement to service 
connection for knee pain received by the Board in March 2005.  
The Veteran was subsequently afforded a VA joint examination 
in June 2005.  While this examination was not for the 
Veteran's knees and no opinion was provided regarding the 
etiology of the Veteran's reported knee pain, the Veteran's 
subjective symptoms were discussed.  The Veteran reported 
having moderate pain in his right knee and mild pain in his 
left knee.  The Veteran also indicated that he had mild 
feelings of instability, but there was no collapsing or 
locking of either knee.  The examiner did not diagnose the 
Veteran with a knee disorder and did not relate the Veteran's 
subjective complaints of knee pain to his service-connected 
right femur disability.  

The record also contains a VA medical center report of 
telephone contact from December 2006.  The Veteran left a 
message reporting that his right knee was very swollen and 
tender to the touch.  A January 2007 physical therapy 
consultation indicates that the Veteran was still complaining 
of right knee pain which the Veteran related to his motor 
vehicle accident of 1981.  However, the Veteran indicated 
that his knee pain began when he was working on his knees as 
an aviation mechanic.  No diagnosis was assigned at this time 
regarding the Veteran's right knee, but the therapist noted 
that the Veteran only lacked two degrees of full flexion of 
the right knee.  It was also noted that the Veteran had a 
discrepancy of one centimeter in the length of his legs.  

The above evidence does not suggest that the Veteran's 
complaints of knee pain are secondary to the Veteran's 
service-connected right hip disability or are related to the 
Veteran's military service.  Specifically, the evidence does 
not demonstrate that the Veteran has been diagnosed with a 
current disability of the knees for which service connection 
may be granted.  There must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of a disorder of the knees, the Board must deny the 
claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  The 
Board recognizes that the Veteran has reported bilateral knee 
pain.  However, pain alone is not a disability for purposes 
of service connection.  Sanchez-Benitez, 13 Vet. App. at 285; 
Degmetich, 104 F.3d 1328, 1333.

The Board again recognizes that the record contains 3 
opinions from a Dr. W.W. relating the Veteran's right knee 
pain to his service-connected right femur disability.  
However, Dr. W did not diagnose the Veteran with a bilateral 
knee disorder.  Rather, she just noted that the Veteran had 
complaints of knee pain.  Also, as previously discussed, Dr. 
W has not provided any underlying medical evidence supporting 
her contentions.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Therefore, these records do not provide support 
for a claim of service connection.  

The Board also notes that the Veteran has expressed a 
personal belief that his knee pain is secondary to his 
service-connected right femur fracture.  The Veteran 
testified during his March 2009 hearing that the shortening 
of his right leg had caused his knee pain.  However, as a 
layperson, the Veteran is not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  While the Veteran is competent to 
testify to knee pain, he is not competent to diagnose himself 
with a disability of the knees.  He is also not competent to 
provide an etiological opinion linking his knee pain to the 
residuals of his right femur fracture.  

The Veteran also testified that his right knee pain was 
related to a pin that was inserted through his knee after the 
1981 automobile accident.  However, the Veteran's service 
treatment records do not indicate that a pin was ever 
inserted into the Veteran's right knee as a result of the 
1981 motor vehicle accident.  There was also no mention of a 
pin having been inserted into the Veteran's knee during his 
July 1984 VA examination.  The Veteran also had a VA scar 
examination in May 2005.  However, the examiner did not 
indicate finding any scarring of the knees.  As such, the 
Board does not find the Veteran's testimony regarding the 
insertion of a metal pin to be reliable.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a bilateral knee condition, to 
include as secondary to a right femur fracture, must be 
denied.




ORDER

The claim of entitlement to service connection for shortening 
of the right lower extremity, to include as secondary to the 
Veteran's service-connected right femur fracture, is 
dismissed.  

Entitlement to service connection for early degenerative 
arthritis of the left hip, to include as secondary to the 
Veteran's service-connected right femur fracture, is denied.  

Entitlement to service connection for a bilateral knee 
disorder, claimed as joint pain, to include as secondary to 
the Veteran's service-connected right femur fracture, is 
denied.  



____________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


